Citation Nr: 1740704	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a higher initial rating for a left hip muscular strain, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel

 
INTRODUCTION

The Veteran served on active duty from October 1971 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2016 for further development.  

The Veteran presented testimony at a Board hearing in March 2016.  A transcript of the hearing is associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran's left hip muscular strain is not manifested by thigh flexion limited to 30 degrees.

2.  The medical and other evidence of record does not indicate that the Veteran's service-connected disabilities preclude the Veteran from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the service-connected left hip muscular strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5251-5252 (2016).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an August 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in September 2010 and September 2016, which are fully adequate.  The examiners were familiar with the Veteran's medical history and they addressed all relevant rating criteria.  The duties to notify and to assist have been met.  


Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected left hip muscular strain has been rated by the RO under the provisions of Diagnostic Code 5251.  Under this regulatory provision, a rating of 10 is warranted where there the thigh is limited to 5 degrees of extension.  This is the maximum allowable rating under this Diagnostic Code.

Pursuant to Diagnostic Code 5252, a 10 percent rating is also warranted for thigh flexion limited to 45 degrees.  A 20 percent rating is warranted for thigh flexion limited to 30 degrees.  A 30 percent rating is warranted for thigh flexion limited to 20 degrees.  A 40 percent rating is warranted for thigh flexion limited to 10 degrees.  

Diagnostic Code 5250 governs ankylosis of hip.  As is explained below, the Veteran's hip has not been shown to be ankylosed.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

At the Veteran's March 2016 Board hearing, he testified that he is on painkillers daily.  He stated that walking is difficult; and that he uses a cane frequently.  He stated that it is very difficult for him to drive long distances; and that he has to take stairs very slowly.  He stated that he cannot sit very long due to scar tissue.  He testified that he cannot work due to the pain.  He stated that he goes in for treatment once per year.  He stated that nerve and muscle damage causes him to feel numbness and tingling in his legs.

The Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he last worked in 2008 as a forklift operator.  He stated that he cannot do that work now due to pain in his back and left hip.  The Veteran reported left hip pain and tenderness at the buttock, plus some lateral pain.  There was no anterior pain at either hip.  Both thighs felt okay and there was no objective evidence of pain or numbness.  The Veteran had subjective feelings of pain, weakness, and easy fatigue (especially at the back and left hip, but also at both feet).  Back and left hip pain were sometimes aggravated with activity.  Pain was not alleviated with rest.  The Veteran stated that the worst pain he has is peripheral neuropathy.  

Upon examination, hip motion was zero to 135 bilaterally.  Rotation and abduction were normal and equal.  These movements gave a mild pain at the left hip over the full motion.  The left hip had mild, lateral, and posterior tenderness.  There was lateral tenderness in the muscular areas.  X-rays did not show any arthritis.

The examiner stated that working capacity is limited by back and buttock pain.  He opined that the Veteran was limited to very light activities.  He needs to be able to change positions frequently as needed for comfort.  His previous job as a forklift operator has become difficult because of these symptoms.  The examiner stated that considering the Veteran's age and orthopedic problems, it is reasonable to say that he has permanent and total disability.

In the Veteran's December 2011 notice of disagreement, he stated that he had severe flare-ups on a weekly basis, which were incapacitating.  

The Veteran underwent another VA examination in September 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that since his most recent examination, his condition "is the same."  It is a daily achy pain, moderate to severe over the left lateral hip area covering an area about the size of his fist.  The Veteran reported that it interferes with prolonged sitting, and he cannot run.  He denied new injury or surgery.  He stated that he plays golf about once a week and fishes often, both from the bank and his boat.  He also reported that he hunts birds, deer, and elk.  He acknowledges he has not seen his medical provider regarding his hip since 2011.  Review of available records since 2011 was silent for any medical followup for his hip.  He denied flare-ups of the hip or thigh.  

Upon examination, all ranges of motion were normal, with no pain.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no crepitus.  There was no loss of function or range of motion after three repetitions.  Pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no muscle atrophy.  There was no ankylosis.  The Veteran used a walking stick to assist with locomotion.  

The examiner opined that the Veteran's left hip disability may impact his ability to perform physical labor such as running and squatting.  It does not impact his
ability to perform physical labor such as walking/standing, bending/stooping, kneeling, lifting, pushing/pulling, and overhead work.  With consideration for an ergonomic work station to allow changing position intermittently sitting to standing, it does not impact his ability to perform all aspects of sedentary work such as answering the phone, typing/computer work, filing, and greeting customers.  

The examiner remarked that the current level of severity of the Veteran's service connected left hip disability is stable to somewhat improved.  On objective examination, range of motion was normal both actively and passively.  There was no left sided tenderness of the hip joint or muscles.  On range of motion testing, internal rotation at the endpoint was the only part of the examination with noted mild pain response.  Additionally, his reported history of fishing, golfing, and hunting birds, deer, and elk suggest improved functional status.

The examiner noted that the Veteran had no instability of his hips.  There was no nerve pain related to the hips.  The reported nerve pain was described by the Veteran as existing from the upper gastrocnemius (calf) in both lower legs to his toes.  The Veteran related this to, and it is consistent with, his well-documented longstanding peripheral neuropathy due to his insulin dependent diabetes of many years.

Analysis

In order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by thigh flexion limited to 30 degrees.  At both of the Veteran's VA examinations, the range of motion in the Veteran's hip was normal.  There was no loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  

The September 2016 examiner noted that the Veteran does not have any nerve pain associated with his hip.  The nerve pain described by the Veteran was found to be consistent with his well-documented longstanding peripheral neuropathy due to his insulin dependent diabetes.  The Board notes that the Veteran is not service connected for either diabetes or its associated peripheral neuropathy.  

The Board finds that the criteria for a rating in excess of 10 percent have not been met.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for left hip muscular strain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Veteran is service connected for a well healed symptomatic wound of the left buttock, evaluated as 10 percent disabling; and a left hip muscular strain, evaluated as 10 percent disabling.  His combined rating is 20 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
 on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU. The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.    

A Social Security disability report reflects that the Veteran's ability to work is limited by uncontrolled diabetes, neuropathy, bad knees, and hbp (VBMS, 8/16/11, p. 6).

At his September 2009 examination, the Veteran stated that he could not work due to pain in his back and left hip.  However, he stated that his worst pain is his peripheral neuropathy (which is not service connected).  

The examiner opined that the Veteran has a permanent and total disability.  However, it was noted that this was due to the Veteran's back pain, buttock pain, and his age.  

At the Veteran's September 2016 VA examination, he stated that the severity of his hip disability was "the same" as it was at his previous examination.  He stated that it interferes with prolonged sitting, and he cannot run.  However, he stated that he golfs about once a week and he fishes often.  He hunts birds, deer, and elk.  He also stated that he had not seen his medical provider regarding his hip since 2011.  He denied flare-ups of the hip or thigh.  Moreover, the flare-ups reported on earlier examination were not shown to have had a functional impact of range of motion.

The examiner opined that the Veteran's left hip disability may impact his ability to perform physical labor such as running and squatting.  It was not found to impact his ability to perform physical labor such as walking/standing, bending/stooping, kneeling, lifting, pushing/pulling, and overhead work.  With use of an ergonomic work station to allow changing position intermittently sitting to standing, it did not impact his ability to perform all aspects of sedentary work such as answering the phone, typing/computer work, filing, and greeting customers.  

In sum, the evidence of record reflects that his any claimed inability to work is due largely to non-service connected disabilities.  There is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Entitlement to a higher initial rating for a left hip muscular strain is denied.

Entitlement to a TDIU is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


